department of the treasury internal_revenue_service washington d c tax exempt and government an vy division n la significant index no t eo ra t dear sir or madam this is in response to a request for a ruling as supplemented and modified under sec_4941 of the internal_revenue_code submitted on m's behalf by m’s authorized representative as modified m has requested a ruling involving o’s services to partnership n m has been recognized as exempt under sec_501 of the code and classified as a private_foundation described in sec_509 m’s trustees and substantial contributors include q r and s s is the son of q and r disqualified persons with respect to m within the meaning of sec_4946 m has assets currently in a diversified portfolio of marketable_securities m also has investments in rental real_estate and other_securities q r and s are members of the t family and are q and r are husband and wife u has been recognized as exempt under sec_501 of the code and classified as a private_foundation described in sec_509 q r and s serve as officers and foundation managers for u o is a limited_liability_company treated as a partnership for federal tax purposes that is engaged in the business of providing full service real_estate management services o purchases and manages real_estate for its own account as well as a variety of t family investment vehicles o’s members are s and p p is a corporation p is owned by q r and s p is a disqualified_person under sec_4946 of the code with respect to m m states that through the t family’s interests in various corporations partnerships and limited_liability companies the t family owns and operates properties located in various states m states that employees of o and p manage the t family’s real_estate portfolio services provided by o and p employees include the following property management billing and collection of rents accounting compliance leasing activity and lease negotiations risk management cash management debt management and supervision of outside professionals and contractors n is a limited_liability_company incorporated under state law as originally requested by m m u and o are the members of n m will have no voting control_over n o will own a profits interest in n n will be controlled and managed by o m will hold a profits interest in n and u will have a profits interest in n as represented below there are proposed changes to these original representations n’s gross_income will be derived from rents_from_real_property interest and dividend income and net capital_gains from the sale of investment_property it is represented that more than of the gross_income of n will be derived from such passive sources _n’s articles of incorporation provide that its members shall manage n - the articles further provide that the articles may be amended restated or modified from time to time by members holding more than of the votes held by members then entitled to vote consent to or otherwise decide any matter submitted to the members as determined pursuant to the operating_agreement of n n’s members will invest funds in n for purposes of acquiring additional real_estate holdings m originally represented that v another sec_501 private_foundation related to q r and s may also invest with m o and u in the acquisition of certain real_estate investments in future years m has modified its representations m now represents that m will not co- invest its assets with the assets of disqualified persons in n o will manage and supervise the operations of n o will provide the following services for m in managing n a identification and analysis of potential real_estate acquisitions b contract negotiations c cash management d debt management including budgeting e negotiation of financing f review of loan agreements and expenditures g accounting h supervision of property operations and inspections i advertising j leasing and lease negotiations k goodwill relations with tenants and communities i interface with municipalities and compliance with new ordinances m collections of rents n supervision and administration of risk management program o supervision of personnel and human resources including hiring firing administration of employee benefit programs and personnel policies p supervision and administration of legal and tax services and other incidental and ancillary activities associated with the ownership of passive rental real_property m has submitted supplemental information indicating that o may also perform services related to the disposition of property it is represented that o will not perform maintenance repair janitorial cleaning landscaping or other operational services and capital improvement services for n but will arrange through third party contractors the performance of such services m has submitted supplement information indicating that o may perform supervision of capital improvement services m states that n will compensate o solely from the revenue and assets of n o will receive compensation_for the services described above in connection with the management of properties acquired by n compensation provided to o would constitute reasonable_compensation and be comparable with the customary practices within the industry m represents that m has submitted a supplemental statement of facts indicating that the service has issued a ruling concluding that the merger and transfer of v’s assets into m will be treated as a termination of v’s private_foundation_status pursuant to sec_507 of the code such transfer will not be subject_to termination_tax imposed by sec_507 of the code m has made the additional representations indicating that m and u will hold a combined profits interest in n of approximately unrelated third parties will hold the balance of the profits interest m has provided a supplemental statement of facts indicating that m and other tax-exempt organizations will be passive investors in n with no participation in n’s management sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it organized and operated for charitable and educational_purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_4941 of the code provides that the term self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code states that the term self dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that except in the case of a government_official as described in sec_4946 the payment of compensation and the reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4946 of the code defines a disqualified_person to include with respect to a private_foundation a foundation_manager and substantial contributors sec_4946 of the code states that the term foundation_manager includes a trustee of a foundation having the authority or responsibility over the activities of the foundation sec_4946 and f of the code respectively provide that the term disqualified_person includes a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power and a partnership in which persons described in a b c or d own more than percent of the profits interest sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of of this paragraph and which is not described in section subparagraph a e f or g because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self-dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization a by controlled authority private_foundation in by aggregating their votes or positions of sec_53_4941_d_-1 of the regulations provides that for purposes of this paragraph an organization is private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only require the a transaction which if engaged in with the private organization to engage in similarly for purposes of this paragraph foundation would constitute self-dealing an organization is controlled by a the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the ‘controlled’ organization need not be a private_foundation for example it may be any type of exempt or nonexempt organization including a school hospital operating_foundation or social_welfare_organization for purposes of this paragraph an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons referred to in the second sentence of this subparagraph if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_53_4941_d_-1 of the regulations provides that the term ‘indirect self-dealing’ shall not include a transaction involving one or more disqualified persons to which a private_foundation is not a party in any case in which the private_foundation itself engage in such a transaction thus for example even if a private_foundation has control within the meaning of subparagraph of this paragraph of a corporation the corporation may pay to a disqualified_person except a government_official reasonable_compensation for personal services by reason of sec_4941 could sec_53_4941_d_-3 of the regulations provides that under sec_4941 except in the case of a government_official as defined in sec_4946 the payment of compensation by a private_foundation to a disqualified ‘person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term ‘personal services’ includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1_162-7 of this chapter income_tax regulations this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual example sec_1 and of sec_53_4941_d_-3 of the regulations provides as follows a and b partners in example m a partnership is a firm of lawyers engaged in the practice of law m serve as trustees to private_foundation w and therefore are disqualified persons in addition a and b own more than percent of the profits interest in m thereby making m a disqualified_person m performs various legal services for w from time to time as such services are requested the payment of compensation by w to m shall not constitute an act of self-dealing if the services performed are reasonable and necessary for the carrying out of w's exempt purposes and the amount_paid by w for such services is not excessive acting in example c a manager of private_foundation x owns an investment counseling business his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing n has elected to be treated as a partnership for federal_income_tax purposes therefore n will be treated as a partnership for purposes of sec_4946 of the code in order to determine whether the self-dealing provisions of sec_4941 are applicable since o is a disqualified_person with regards to m services provided by o to n an entity in which m previously held at least a profits interest and which has no disqualified_person co-investors may constitute self-dealing under sec_4941 of the code m has provided supplemental information indication that m and u will hold a combined profits interest of in n unrelated third parties will hold the balance or remaining profits interest in n the personal service exception of sec_53 d -3 c of the regulations addresses this concern the services to be provided by o include a range of professional and managerial financial and real_estate investment services including negotiating real_estate purchase contracts financing terms and cash management services which are comparable to the broker lawyer and investment management examples in the regulations under the facts and circumstances o’s services to n are personal services following sec_53 d -1 b of the regulations o can receive reasonable_compensation for personal services provided by o to n m represents that n is an investment_partnership that holds interests in real_estate n’s gross_income will be derived from rents_from_real_property interest and dividend income and net capital_gains from the sale of investment_property thus n derives more than percent of its income from passive sources pursuant to sec_53 c and therefore n is not a business_enterprise within the meaning of sec_4943 of the code based on the above we rule that services rendered by o to n in respect to assets allocable to m constitute personal services and therefore n may compensate o under the self-dealing exception under sec_4941 d e of the code so long as the services are reasonable and necessary and the compensation is not excessive this ruling is limited to the applicability of sec_4941 d e of the code to issue ruled herein the ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling does not purport to rule on any other issue or code section not addressed herein this ruling is directed only to m n o p q r s u and v sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours signed robert c harper ie robert c harper jr manager exempt_organizations technical branch
